DETAILED ACTION
	This Office action is in response to the filings of 1 October 2020.  Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging unit” in claims 1, 6, 7, 9, and 10; “control device” in claims 1-8;  and a “terminal device” as in claims 1, 5, and 6, for example.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Assa (US Publication 2013/0244784 A1), in view of Palm et al. (US Publication 2015/0170417 A1), hereinafter Palm.
Regarding claim 1, Assa discloses a display control system comprising a terminal device including an imaging unit (user terminals for interacting with electronically augmented board games, at ¶ 0010, and seen in Figs. 1 and 1A.  The terminals may be implemented using “conventional hardware”, such as iPhones, PDA’s and smart phones, which are known in the art to include imaging units such as cameras) a display device that displays an image (the “main board” of a game used to display game objects, at ¶ 0055-0056); and a control device that controls the display device (the game board requires an attached processing unit, at ¶ 0012), wherein 
the terminal device or the control device identifies an imaging range in the image displayed by the display device based on an image of the imaging unit (as seen in Fig. 1F, the user’s terminal allows for a selective display of the game board, through functionality such as “zoom-in”, at ¶ 0096) and 
the control device controls the display device based on the identified imaging range (as shown in Fig. 1F and disclosed at ¶ 0096, a user may zoom in on an area of the displayed game board such that interaction with the board is made easier.  The resulting interaction is displayed on the game board [e.g., the movement of a black piece in Fig. 1F). 
Assa fails to explicitly disclose wherein the determined imaging range is based on an image taken by the imaging unit.  Palm discloses utilizing a hand-held gaming device or mobile device to assist in the playing of board games, similar to those of Assa.  Furthermore, Palm discloses wherein the hand-held gaming device or mobile device is used to capture an image of the game board, and assist the player in performing their next move.  See Palm, ¶ 0070.  Subsequent to the user’s move, the game board would necessarily be updated to reflect the user’s action.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the user terminals of Assa to include the augmented reality image taking of Palm.  One would have been motivated to make such a combination for the advantage of allowing a user to implement image analysis and information extraction through machine vision.  See Palm, ¶ 0002.

Regarding claim 2, Assa and Palm disclose the display control system according to claim 1, wherein the control device controls the display device to display a predetermined object, determines whether the object is included in the identified imaging range or not, and controls a display state of the object by the display device based on a result of the determination (Assa discloses wherein a control device may control the display device to display a predetermined object [e.g. the game pieces of Fig. 1F], determines whether the object is included in an imaging range, and controls a display state of the object based on a result of the determination [a user may “zoom-in” on game pieces to more easily manipulate them; piece movement is reflected on the main board.  See Fig. 1F, ¶ 0096). 

Regarding claim 3, Assa and Palm disclose the display control system according to claim 2, wherein the control device controls the display device to cause the object to be non-displayed when the object is included in the identified imaging range (certain manipulations will cause an object within an imaging range to become “non-displayed”.  For example, at ¶ 0176 Assa discloses that a server may receive a “remove object” command.  At ¶ 0153 Assa discloses moving pieces around a board as in the well-known games checkers and chess, wherein during normal gameplay pieces are necessarily removed from the board.  At ¶ 0017 Assa discloses that objects may move seamlessly between system screens, including board-to-terminal or terminal-to-board). 

Regarding claim 4, Assa and Palm disclose the display control system according to claim 1 wherein the control device controls the display device to make the predetermined object appear in the identified imaging range (Assa discloses that objects displayed on a user’s terminal may be selectively displayed on the main game board.  At ¶ 0017 Assa discloses that objects may move seamlessly between system screens, including board-to-terminal or terminal-to-board). 

Regarding claim 5, Assa and Palm disclose the display control system according to claim 1, wherein the terminal device stores map information to identify a coordinate in the image, refers to the map information to identify coordinate information of the imaging range, and transmits the coordinate information of the imaging range to the control device (Assa discloses at ¶ 0173 that a controller may be used to transform local x and y coordinates into object actions, or to “move piece X from location A to location B”.  Assa further discloses at ¶ 0064 that game units may be mapped with respect to the main unit and other units, and establishes a physical location for units within a game).

	Regarding claim 6, Assa and Palm disclose the display control system according to claim 1, wherein the terminal device further includes a location information identification unit to identify a current location of the terminal device itself, and the terminal device or the control device identifies the imaging range in the image displayed by the display device based on the taken image taken by the imaging unit and information on the current location identified by the location information identification unit (Assa discloses at ¶ 0064 that each game unit may be afforded a physical position around a board, which determines their location during a game and has an effect on gameplay [i.e., the order of players’ turns in a card game].  Palm discloses at ¶ 0072 the capturing of images of an activity to provide assistance, the activities including board and card games, such as in Assa.  Assa further discloses at ¶ 0209 the searching for available games based on the GPS location of a device).

	Regarding claim 7, Assa discloses a terminal device comprising: an imaging unit (user terminals for interacting with electronically augmented board games, at ¶ 0010, and seen in Figs. 1 and 1A.  The terminals may be implemented using “conventional hardware”, such as iPhones, PDA’s and smart phones, which are known in the art to include imaging units such as cameras);  and a communication unit that transmits information on the identified imaging range to a control device that controls a display state of an image (the user terminals of Assa may be utilized to manipulate displayed images such as controlling user actions during an electronic board or card game, at ¶ 0096 and seen in Fig. 1F). 
Assa fails to explicitly disclose an image analysis unit that identifies an imaging range by the imaging unit in the image based on a taken image taken by the imaging unit.  Palm discloses utilizing a hand-held gaming device or mobile device to assist in the playing of board games, similar to those of Assa.  Furthermore, Palm discloses wherein the hand-held gaming device or mobile device is used to capture an image of the game board, and analyze the image in order to assist the player in performing their next move.  See Palm, ¶ 0070.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the user terminals of Assa to include the augmented reality image taking of Palm.  One would have been motivated to make such a combination for the advantage of allowing a user to implement image analysis and information extraction through machine vision.  See Palm, ¶ 0002.

	Regarding claim 8, Assa and Palm disclose a computer program that causes a portable information communication terminal to function as the terminal device according to claim 7 (both Assa and Palm are related to computer programs executing on terminal devices for displaying, analyzing, and controlling relevant gaming images, supra). 

	Claims 9 and 10 recite limitations analogous in scope to those of independent claim 1.  As a result, claims 9 and 10 are rejected under similar rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anguiano (US Publication 2018/0192149) discloses the utilization of a terminal device to analyze and capture images from a larger display.  Champion (US Publication 2013/0234934) discloses a collaboration system in which graphical objects may be rendered and manipulated based on the specific positioning of the user relative to the project.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145